In re Percy Bartley; — Plaintiff; Applying for Motion to enforce this Court’s Order dated October 31, 1997; Parish of Jefferson 24th Judicial District Court No. 499-512 Section “0”; to the Court of Appeal Fifth Circuit No. 97-CA-0042.
Writ granted. The district court is ordered to comply with this Court’s earlier order, see Bartley v. State, 97-1515 (La.10/31/97), 703 So.2d 3, within thirty days. The district court is further ordered to provide this Court with proof of compliance.
LEMMON, J., not on panel.